Exhibit 10.7

(Multicurrency—Cross Border)

ISDA®

International Swap Dealers Association, Inc.

MASTER AGREEMENT

dated as of

 

WESTPAC BANKING CORPORATION

(ABN 33 007 457 141)

(“Party A”)

  and     

J.P. MORGAN TRUST AUSTRALIA LIMITED

(ABN 49 050 294 052)

in its capacity as trustee of the Series 2007-1G WST Trust (in that capacity,
“Party B”)

WESTPAC SECURITISATION MANAGEMENT PTY LIMITED

(ABN 73 081 709 211)

(“Trust Manager”)

             

have entered and/or anticipate entering into one or more transactions (each a
“Transaction”) that are or will be governed by this Master Agreement, which
includes the schedule (the “Schedule”), and the documents and other confirming
evidence (each a “Confirmation”) exchanged between the parties confirming those
Transactions.

Accordingly, the parties agree as follows:—

1. Interpretation

(a) Definitions. The terms defined in Section 14 and in the Schedule will have
the meanings therein specified for the purpose of this Master Agreement.

(b) Inconsistency. In the event of any inconsistency between the provisions of
the Schedule and the other provisions of this Master Agreement, the Schedule
will prevail. In the event of any inconsistency between the provisions of any
Confirmation and this Master Agreement (including the Schedule), such
Confirmation will prevail for the purpose of the relevant Transaction.

(c) Single Agreement. All Transactions are entered into in reliance on the fact
that this Master Agreement and all Confirmations form a single agreement between
the parties (collectively referred to as this “Agreement”), and the parties
would not otherwise enter into any Transactions.

2. Obligations

(a) General Conditions.

(i) Each party will make each payment or delivery specified in each Confirmation
to be made by it, subject to the other provisions of this Agreement.

 

Page 1



--------------------------------------------------------------------------------

(ii) Payments under this Agreement will be made on the due date for value on
that date in the place of the account specified in the relevant Confirmation or
otherwise pursuant to this Agreement, in freely transferable funds and in the
manner customary for payments in the required currency. Where settlement is by
delivery (that is, other than by payment), such delivery will be made for
receipt on the due date in the manner customary for the relevant obligation
unless otherwise specified in the relevant Confirmation or elsewhere in this
Agreement.

(iii) Each obligation of each party under Section 2(a)(i) is subject to (1) the
condition precedent that no Event of Default or Potential Event of Default with
respect to the other party has occurred and is continuing, (2) the condition
precedent that no Early Termination Date in respect of the relevant Transaction
has occurred or been effectively designated and (3) each other applicable
condition precedent specified in this Agreement.

(b) Change of Account. Either party may change its account for receiving a
payment or delivery by giving notice to the other party at least five Local
Business Days prior to the scheduled date for the payment or delivery to which
such change applies unless such other party gives timely notice of a reasonable
objection to such change.

(c) Netting. If on any date amounts would otherwise be payable:—

(i) in the same currency; and

(ii) in respect of the same Transaction,

by each party to the other, then, on such date, each party’s obligation to make
payment of any such amount will be automatically satisfied and discharged and,
if the aggregate amount that would otherwise have been payable by one party
exceeds the aggregate amount that would otherwise have been payable by the other
party, replaced by an obligation upon the party by whom the larger aggregate
amount would have been payable to pay to the other party the excess of the
larger aggregate amount over the smaller aggregate amount.

The parties may elect in respect of two or more Transactions that a net amount
will be determined in respect of all amounts payable on the same date in the
same currency in respect of such Transactions, regardless of whether such
amounts are payable in respect of the same Transaction. The election may be made
in the Schedule or a Confirmation by specifying that subparagraph (ii) above
will not apply to the Transactions identified as being subject to the election,
together with the starting date (in which case subparagraph (ii) above will not,
or will cease to, apply to such Transactions from such date). This election may
be made separately for different groups of Transactions and will apply
separately to each pairing of Offices through which the parties make and receive
payments or deliveries.

(d) Deduction or Withholding for Tax.

(i) Gross-Up. All payments under this Agreement will be made without any
deduction or withholding for or on account of any Tax unless such deduction or
withholding is required by any applicable law, as modified by the practice of
any relevant governmental revenue authority, then in effect. If a party is so
required to deduct or withhold, then that party (“X”) will:—

(1) promptly notify the other party (“Y”) of such requirement;

(2) pay to the relevant authorities the full amount required to be deducted or
withheld (including the full amount required to be deducted or withheld from any
additional amount paid by X to Y under this Section 2(d)) promptly upon the
earlier of determining that such deduction or withholding is required or
receiving notice that such amount has been assessed against Y;

 

Page 2



--------------------------------------------------------------------------------

(3) promptly forward to Y an official receipt (or a certified copy), or other
documentation reasonably acceptable to Y, evidencing such payment to such
authorities; and

(4) if such Tax is an Indemnifiable Tax, pay to Y, in addition to the payment to
which Y is otherwise entitled under this Agreement, such additional amount as is
necessary to ensure that the net amount actually received by Y (free and clear
of Indemnifiable Taxes, whether assessed against X or Y) will equal the full
amount Y would have received had no such deduction or withholding been required.
However, X will not be required to pay any additional amount to Y to the extent
that it would not be required to be paid but for:—

(A) the failure by Y to comply with or perform any agreement contained in
Section 4(a)(i), 4(a)(iii) or 4(d); or

(B) the failure of a representation made by Y pursuant to Section 3(f) to be
accurate and true unless such failure would not have occurred but for (I) any
action taken by a taxing authority, or brought in a court of competent
jurisdiction, on or after the date on which a Transaction is entered into
(regardless of whether such action is taken or brought with respect to a party
to this Agreement) or (II) a Change in Tax Law.

(ii) Liability. If:—

(1) X is required by any applicable law, as modified by the practice of any
relevant governmental revenue authority, to make any deduction or withholding in
respect of which X would not be required to pay an additional amount to Y under
Section 2(d)(i)(4);

(2) X does not so deduct or withhold; and

(3) a liability resulting from such Tax is assessed directly against X,

then, except to the extent Y has satisfied or then satisfies the liability
resulting from such Tax, Y will promptly pay to X the amount of such liability
(including any related liability for interest, but including any related
liability for penalties only if Y has failed to comply with or perform any
agreement contained in Section 4(a)(i), 4(a)(iii) or 4(d)).

(e) Default Interest; Other Amounts. Prior to the occurrence or effective
designation of an Early Termination Date in respect of the relevant Transaction,
a party that defaults in the performance of any payment obligation will, to the
extent permitted by law and subject to Section 6(c), be required to pay interest
(before as well as after judgment) on the overdue amount to the other party on
demand in the same currency as such overdue amount, for the period from (and
including) the original due date for payment to (but excluding) the date of
actual payment, at the Default Rate. Such interest will be calculated on the
basis of daily compounding and the actual number of days elapsed. If, prior to
the occurrence or effective designation of an Early Termination Date in respect
of the relevant Transaction, a party defaults in the performance of any
obligation required to be settled by delivery, it will compensate the other
party on demand if and to the extent provided for in the relevant Confirmation
or elsewhere in this Agreement.

3. Representations

Each party represents to the other party (which representations will be deemed
to be repeated by each party on each date on which a Transaction is entered into
and, in the case of the representations in Section 3(f), at all times until the
termination of this Agreement) that:—

(a) Basic Representations.

(i) Status. It is duly organized and validly existing under the laws of the
jurisdiction of its organization or incorporation and, if relevant under such
laws, in good standing;

 

Page 3



--------------------------------------------------------------------------------

(ii) Powers. It has the power to execute this Agreement and any other
documentation relating to this Agreement to which it is a party, to deliver this
Agreement and any other documentation relating to this Agreement that it is
required by this Agreement to deliver and to perform its obligations under this
Agreement and any obligations it has under any Credit Support Document to which
it is a party and has taken all necessary action to authorize such execution,
delivery and performance;

(iii) No Violation or Conflict. Such execution, delivery and performance do not
violate or conflict with any law applicable to it, any provision of its
constitutional documents, any order or judgment of any court or other agency of
government applicable to it or any of its assets or any contractual restriction
binding on or affecting it or any of its assets;

(iv) Consents. All governmental and other consents that are required to have
been obtained by it with respect to this Agreement or any Credit Support
Document to which it is a party have been obtained and are in full force and
effect and all conditions of any such consents have been complied with; and

(v) Obligations Binding. Its obligations under this Agreement and any Credit
Support Document to which it is a party constitute its legal, valid and binding
obligations, enforceable in accordance with their respective terms (subject to
applicable bankruptcy, reorganization, insolvency, moratorium or similar laws
affecting creditors’ rights generally and subject, as to enforceability, to
equitable principles of general application (regardless of whether enforcement
is sought in a proceeding in equity or at law)).

(b) Absence of Certain Events. No Event of Default or Potential Event of Default
or, to its knowledge, Termination Event with respect to it has occurred and is
continuing and no such event or circumstance would occur as a result of its
entering into or performing its obligations under this Agreement or any Credit
Support Document to which it is a party.

(c) Absence of Litigation. There is not pending or, to its knowledge, threatened
against it or any of its Affiliates any action, suit or proceeding at law or in
equity or before any court, tribunal, governmental body, agency or official or
any arbitrator that is likely to affect the legality, validity or enforceability
against it of this Agreement or any Credit Support Document to which it is a
party or its ability to perform its obligations under this Agreement or such
Credit Support Document.

(d) Accuracy of Specified Information. All applicable information that is
furnished in writing by or on behalf of it to the other party and is identified
for the purpose of this Section 3(d) in the Schedule is, as of the date of the
information, true, accurate and complete in every material aspect.

(e) Payer Tax Representation. Each representation specified in the Schedule as
being made by it for the purpose of this Section 3(e) is accurate and true.

(f) Payee Tax Representations. Each representation specified in the Schedule as
being made by it for the purpose of this Section 3(f) is accurate and true.

4. Agreements

Each party agrees with the other that, so long as either party has or may have
any obligation under this Agreement or under any Credit Support Document to
which it is a party:—

(a) Furnish Specified Information. It will deliver to the other party or, in
certain cases under subparagraph (iii) below, to such government or taxing
authority as the other party reasonably directs:—

(i) any forms, documents or certificates relating to taxation specified in the
Schedule or any Confirmation;

(ii) any other documents specified in the Schedule or any Confirmation; and

 

Page 4



--------------------------------------------------------------------------------

(iii) upon reasonable demand by such other party, any form or document that may
be required or reasonably requested in writing in order to allow such other
party or its Credit Support Provider to make a payment under this Agreement or
any applicable Credit Support Document without any deduction or withholding for
or on account of any Tax or with such deduction or withholding at a reduced rate
(so long as the completion, execution or submission of such form or document
would not materially prejudice the legal or commercial position of the party in
receipt of such demand), with any such form or document to be accurate and
completed in a manner reasonably satisfactory to such other party and to be
executed and to be delivered with any reasonably required certification,

in each case by the date specified in the Schedule or such Confirmation or, if
none is specified, as soon as reasonably practicable.

(b) Maintain Authorizations. It will use all reasonable efforts to maintain in
full force and effect all consents of any governmental or other authority that
are required to be obtained by it with respect to this Agreement or any Credit
Support Document to which it is a party and will use all reasonable efforts to
obtain any that may become necessary in the future.

(c) Comply with Laws. It will comply in all material respects with all
applicable laws and orders to which it may be subject if failure so to comply
would materially impair its ability to perform its obligations under this
Agreement or any Credit Support Document to which it is a party.

(d) Tax Agreement. It will give notice of any failure of a representation made
by it under Section 3(f) to be accurate and true promptly upon learning of such
failure.

(e) Payment of Stamp Tax. Subject to Section 11, it will pay any Stamp Tax
levied or imposed upon it or in respect of its execution or performance of this
Agreement by a jurisdiction in which it is incorporated, organized, managed and
controlled, or considered to have its seat, or in which a branch or office
through which it is acting for the purpose of this Agreement is located (“Stamp
Tax Jurisdiction”) and will indemnify the other party against any Stamp Tax
levied or imposed upon the other party or in respect of the other party’s
execution or performance of this Agreement by any such Stamp Tax Jurisdiction
which is not also a Stamp Tax Jurisdiction with respect to the other party.

5. Events of Default and Termination Events

(a) Events of Default. The occurrence at any time with respect to a party or, if
applicable, any Credit Support Provider of such party or any Specified Entity of
such party of any of the following events constitutes an event of default (an
“Event of Default”) with respect to such party:—

(i) Failure to Pay or Deliver. Failure by the party to make, when due, any
payment under this Agreement or delivery under Section 2(a)(i) or 2(e) required
to be made by it if such failure is not remedied on or before the third Local
Business Day after notice of such failure is given to the party;

(ii) Breach of Agreement. Failure by the party to comply with or perform any
agreement or obligation (other than an obligation to make any payment under this
Agreement or delivery under Section 2(a)(i) or 2(e) or to give notice of a
Termination Event or any agreement or obligation under Section 4(a)(i),
4(a)(iii) or 4(d)) to be complied with or performed by the party in accordance
with this Agreement if such failure is not remedied on or before the thirtieth
day after notice of such failure is given to the party;

 

Page 5



--------------------------------------------------------------------------------

(iii) Credit Support Default.

(1) Failure by the party or any Credit Support Provider of such party to comply
with or perform any agreement or obligation to be complied with or performed by
it in accordance with any Credit Support Document if such failure is continuing
after any applicable grace period has elapsed;

(2) the expiration or termination of such Credit Support Document or the failing
or ceasing of such Credit Support Document to be in full force and effect for
the purpose of this Agreement (in either case other than in accordance with its
terms) prior to the satisfaction of all obligations of such party under each
Transaction to which such Credit Support Document relates without the written
consent of the other party; or

(3) the party or such Credit Support Provider disaffirms, disclaims, repudiates
or rejects, in whole or in part, or challenges the validity of, such Credit
Support Document;

(iv) Misrepresentation. A representation (other than a representation under
Section 3(e) or (f)) made or repeated or deemed to have been made or repeated by
the party or any Credit Support Provider of such party in this Agreement or any
Credit Support Document proves to have been incorrect or misleading in any
material respect when made or repeated or deemed to have been made or repeated;

(v) Default under Specified Transaction. The party, any Credit Support Provider
of such party or any applicable Specified Entity of such party (1) defaults
under a Specified Transaction and, after giving effect to any applicable notice
requirement or grace period, there occurs a liquidation of, an acceleration of
obligations under, or an early termination of, that Specified Transaction,
(2) defaults, after giving effect to any applicable notice requirement or grace
period, in making any payment or delivery due on the last payment, delivery or
exchange date of, or any payment on early termination of, a Specified
Transaction (or such default continues for at least three Local Business Days if
there is no applicable notice requirement or grace period) or (3) disaffirms,
disclaims, repudiates or rejects, in whole or in part, a Specified Transaction
(or such action is taken by any person or entity appointed or empowered to
operate it or act on its behalf);

(vi) Cross Default. If “Cross Default” is specified in the Schedule as applying
to the party, the occurrence or existence of (1) a default, event of default or
other similar condition or event (however described) in respect of such party,
any Credit Support Provider of such party or any applicable Specified Entity of
such party under one or more agreements or instruments relating to Specified
Indebtedness of any of them (individually or collectively) in an aggregate
amount of not less than the applicable Threshold Amount (as specified in the
Schedule) which has resulted in such Specified Indebtedness becoming, or
becoming capable at such time of being declared, due and payable under such
agreements or instruments, before it would otherwise have been due and payable
or (2) a default by such party, such Credit Support Provider or such Specified
Entity (individually or collectively) in making one or more payments on the due
date thereof in an aggregate amount of not less than the applicable Threshold
Amount under such agreements or instruments (after giving effect to any
applicable notice requirement or grace period);

(vii) Bankruptcy. The party, any Credit Support Provider of such party or any
applicable Specified Entity of such party:—

(1) is dissolved (other than pursuant to a consolidation, amalgamation or
merger); (2) becomes insolvent or is unable to pay its debts or fails or admits
in writing its inability generally to pay its debts as they become due;
(3) makes a general assignment, arrangement or composition with or for the
benefit of its creditors; (4) institutes or has instituted against it a
proceeding seeking a judgment of insolvency or bankruptcy or any other relief
under any bankruptcy or insolvency law or other similar law affecting creditors’
rights, or a petition is presented for its winding-up

 

Page 6



--------------------------------------------------------------------------------

or liquidation, and, in the case of any such proceeding or petition instituted
or presented against it, such proceeding or petition (A) results in a judgment
of insolvency or bankruptcy or the entry of an order for relief or the making of
an order for its winding-up or liquidation or (B) is not dismissed, discharged,
stayed or restrained in each case within 30 days of the institution or
presentation thereof; (5) has a resolution passed for its winding-up, official
management or liquidation (other than pursuant to a consolidation, amalgamation
or merger); (6) seeks or becomes subject to the appointment of an administrator,
provisional liquidator, conservator, receiver, trustee, custodian or other
similar official for it or for all or substantially all its assets; (7) has a
secured party take possession of all or substantially all its assets or has a
distress, execution, attachment, sequestration or other legal process levied,
enforced or sued on or against all or substantially all its assets and such
secured party maintains possession, or any such process is not dismissed,
discharged, stayed or restrained, in each case within 30 days thereafter;
(8) causes or is subject to any event with respect to it which, under the
applicable laws of any jurisdiction, has an analogous effect to any of the
events specified in clauses (1) to (7) (inclusive); or (9) takes any action in
furtherance of, or indicating its consent to, approval of, or acquiescence in,
any of the foregoing acts; or

(viii) Merger Without Assumption. The party or any Credit Support Provider of
such party consolidates or amalgamates with, or merges with or into, or
transfers all or substantially all its assets to, another entity and, at the
time of such consolidation, amalgamation, merger or transfer:—

(1) the resulting, surviving or transferee entity fails to assume all the
obligations of such party or such Credit Support Provider under this Agreement
or any Credit Support Document to which it or its predecessor was a party by
operation of law or pursuant to an agreement reasonably satisfactory to the
other party to this Agreement; or

(2) the benefits of any Credit Support Document fail to extend (without the
consent of the other party) to the performance by such resulting, surviving or
transferee entity of its obligations under this Agreement.

(b) Termination Events. The occurrence at any time with respect to a party or,
if applicable, any Credit Support Provider of such party or any Specified Entity
of such party of any event specified below constitutes an Illegality if the
event is specified in (i) below, a Tax Event if the event is specified in
(ii) below or a Tax Event Upon Merger if the event is specified in (iii) below,
and, if specified to be applicable, a Credit Event Upon Merger if the event is
specified pursuant to (iv) below or an Additional Termination Event if the event
is specified pursuant to (v) below:—

(i) Illegality. Due to the adoption of, or any change in, any applicable law
after the date on which a Transaction is entered into, or due to the
promulgation of, or any change in, the interpretation by any court, tribunal or
regulatory authority with competent jurisdiction of any applicable law after
such date, it becomes unlawful (other than as a result of a breach by the party
of Section 4(b)) for such party (which will be the Affected Party):—

(1) to perform any absolute or contingent obligation to make a payment or
delivery or to receive a payment or delivery in respect of such Transaction or
to comply with any other material provision of this Agreement relating to such
Transaction; or

(2) to perform, or for any Credit Support Provider of such party to perform, any
contingent or other obligation which the party (or such Credit Support Provider)
has under any Credit Support Document relating to such Transaction;

 

Page 7



--------------------------------------------------------------------------------

(ii) Tax Event. Due to (x) any action taken by a taxing authority, or brought in
a court of competent jurisdiction, on or after the date on which a Transaction
is entered into (regardless of whether such action is taken or brought with
respect to a party to this Agreement) or (y) a Change in Tax Law, the party
(which will be the Affected Party) will, or there is a substantial likelihood
that it will, on the next succeeding Scheduled Payment Date (1) be required to
pay to the other party an additional amount in respect of an Indemnifiable Tax
under Section 2(d)(i)(4) (except in respect of interest under Section 2(e),
6(d)(ii) or 6(e)) or (2) receive a payment from which an amount is required to
be deducted or withheld for or on account of a Tax (except in respect of
interest under Section 2(e), 6(d)(ii) or 6(e)) and no additional amount is
required to be paid in respect of such Tax under Section 2(d)(i)(4) (other than
by reason of Section 2(d)(i)(4)(A) or (B));

(iii) Tax Event Upon Merger. The party (the “Burdened Party”) on the next
succeeding Scheduled Payment Date will either (1) be required to pay an
additional amount in respect of an Indemnifiable Tax under Section 2(d)(i)(4)
(except in respect of interest under Section 2(e), 6(d)(ii) or 6(e)) or
(2) receive a payment from which an amount has been deducted or withheld for or
on account of any Indemnifiable Tax in respect of which the other party is not
required to pay an additional amount (other than by reason of
Section 2(d)(i)(4)(A) or (B)), in either case as a result of a party
consolidating or amalgamating with, or merging with or into, or transferring all
or substantially all its assets to, another entity (which will be the Affected
Party) where such action does not constitute an event described in
Section 5(a)(viii);

(iv) Credit Event Upon Merger. If “Credit Event Upon Merger” is specified in the
Schedule as applying to the party, such party (“X”), any Credit Support Provider
of X or any applicable Specified Entity of X consolidates or amalgamates with,
or merges with or into, or transfers all or substantially all its assets to,
another entity and such action does not constitute an event described in
Section 5(a)(viii) but the creditworthiness of the resulting, surviving or
transferee entity is materially weaker than that of X, such Credit Support
Provider or such Specified Entity, as the case may be, immediately prior to such
action (and, in such event, X or its successor or transferee, as appropriate,
will be the Affected Party); or

(v) Additional Termination Event. If any “Additional Termination Event” is
specified in the Schedule or any Confirmation as applying, the occurrence of
such event (and, in such event, the Affected Party or Affected Parties shall be
as specified for such Additional Termination Event in the Schedule or such
Confirmation).

(c) Event of Default and Illegality. If an event or circumstance which would
otherwise constitute or give rise to an Event of Default also constitutes an
Illegality, it will be treated as an Illegality and will not constitute an Event
of Default.

6. Early Termination

(a) Right to Terminate Following Event of Default. If at any time an Event of
Default with respect to a party (the “Defaulting Party”) has occurred and is
then continuing, the other party (the “Non-defaulting Party”) may, by not more
than 20 days notice to the Defaulting Party specifying the relevant Event of
Default, designate a day not earlier than the day such notice is effective as an
Early Termination Date in respect of all outstanding Transactions. If, however,
“Automatic Early Termination” is specified in the Schedule as applying to a
party, then an Early Termination Date in respect of all outstanding Transactions
will occur immediately upon the occurrence with respect to such party of an
Event of Default specified in Section 5(a)(vii)(1), (3), (5), (6) or, to the
extent analogous thereto, (8), and as of the time immediately preceding the
institution of the relevant proceeding or the presentation of the relevant
petition upon the occurrence with respect to such party of an Event of Default
specified in Section 5(a)(vii)(4) or, to the extent analogous thereto, (8).

 

Page 8



--------------------------------------------------------------------------------

(b) Right to Terminate Following Termination Event.

(i) Notice. If a Termination Event occurs, an Affected Party will, promptly upon
becoming aware of it, notify the other party, specifying the nature of that
Termination Event and each Affected Transaction and will also give such other
information about that Termination Event as the other party may reasonably
require.

(ii) Transfer to Avoid Termination Event. If either an Illegality under
Section 5(b)(i)(1) or a Tax Event occurs and there is only one Affected Party,
or if a Tax Event Upon Merger occurs and the Burdened Party is the Affected
Party, the Affected Party will, as a condition to its right to designate an
Early Termination Date under Section 6(b)(iv), use all reasonable efforts (which
will not require such party to incur a loss, excluding immaterial, incidental
expenses) to transfer within 20 days after it gives notice under Section 6(b)(i)
all its rights and obligations under this Agreement in respect of the Affected
Transactions to another of its Offices or Affiliates so that such Termination
Event ceases to exist.

If the Affected Party is not able to make such a transfer it will give notice to
the other party to that effect within such 20 day period, whereupon the other
party may effect such a transfer within 30 days after the notice is given under
Section 6(b)(i).

Any such transfer by a party under this Section 6(b)(ii) will be subject to and
conditional upon the prior written consent of the other party, which consent
will not be withheld if such other party’s policies in effect at such time would
permit it to enter into transactions with the transferee on the terms proposed.

(iii) Two Affected Parties. If an Illegality under Section 5(b)(i)(1) or a Tax
Event occurs and there are two Affected Parties, each party will use all
reasonable efforts to reach agreement within 30 days after notice thereof is
given under Section 6(b)(i) on action to avoid that Termination Event.

(iv) Right to Terminate. If:—

(1) a transfer under Section 6(b)(ii) or an agreement under Section 6(b)(iii),
as the case may be, has not been effected with respect to all Affected
Transactions within 30 days after an Affected Party gives notice under
Section 6(b)(i); or

(2) an Illegality under Section 5(b)(i)(2), a Credit Event Upon Merger or an
Additional Termination Event occurs, or a Tax Event Upon Merger occurs and the
Burdened Party is not the Affected Party,

either party in the case of an Illegality, the Burdened Party in the case of a
Tax Event Upon Merger, any Affected Party in the case of a Tax Event or an
Additional Termination Event if there is more than one Affected Party, or the
party which is not the Affected Party in the case of a Credit Event Upon Merger
or an Additional Termination Event if there is only one Affected Party may, by
not more than 20 days notice to the other party and provided that the relevant
Termination Event is then continuing, designate a day not earlier than the day
such notice is effective as an Early Termination Date in respect of all Affected
Transactions.

(c) Effect of Designation.

(i) If notice designating an Early Termination Date is given under Section 6(a)
or (b), the Early Termination Date will occur on the date so designated, whether
or not the relevant Event of Default or Termination Event is then continuing.

(ii) Upon the occurrence or effective designation of an Early Termination Date,
no further payments or deliveries under Section 2(a)(i) or 2(e) in respect of
the Terminated Transactions will be required to be made, but without prejudice
to the other provisions of this Agreement. The amount, if any, payable in
respect of an Early Termination Date shall be determined pursuant to
Section 6(e).

 

Page 9



--------------------------------------------------------------------------------

(d) Calculations.

(i) Statement. On or as soon as reasonably practicable following the occurrence
of an Early Termination Date, each party will make the calculations on its part,
if any, contemplated by Section 6(e) and will provide to the other party a
statement (1) showing, in reasonable detail, such calculations (including all
relevant quotations and specifying any amount payable under Section 6(e)) and
(2) giving details of the relevant account to which any amount payable to it is
to be paid. In the absence of written confirmation from the source of a
quotation obtained in determining a Market Quotation, the records of the party
obtaining such quotation will be conclusive evidence of the existence and
accuracy of such quotation.

(ii) Payment Date. An amount calculated as being due in respect of any Early
Termination Date under Section 6(e) will be payable on the day that notice of
the amount payable is effective (in the case of an Early Termination Date which
is designated or occurs as a result of an Event of Default) and on the day which
is two Local Business Days after the day on which notice of the amount payable
is effective (in the case of an Early Termination Date which is designated as a
result of a Termination Event). Such amount will be paid together with (to the
extent permitted under applicable law) interest thereon (before as well as after
judgment) in the Termination Currency, from (and including) the relevant Early
Termination Date to (but excluding) the date such amount is paid, at the
Applicable Rate. Such interest will be calculated on the basis of daily
compounding and the actual number of days elapsed.

(e) Payments on Early Termination. If an Early Termination Date occurs, the
following provisions shall apply based on the parties’ election in the Schedule
of a payment measure, either “Market Quotation” or “Loss”, and a payment method,
either the “First Method” or the “Second Method”. If the parties fail to
designate a payment measure or payment method in the Schedule, it will be deemed
that “Market Quotation” or the “Second Method”, as the case may be, shall apply.
The amount, if any, payable in respect of an Early Termination Date and
determined pursuant to this Section will be subject to any Set-off.

(i) Events of Default. If the Early Termination Date results from an Event of
Default:—

(1) First Method and Market Quotation. If the First Method and Market Quotation
apply, the Defaulting Party will pay to the Non-defaulting Party the excess, if
a positive number, of (A) the sum of the Settlement Amount (determined by the
Non-defaulting Party) in respect of the Terminated Transactions and the
Termination Currency Equivalent of the Unpaid Amounts owing to the
Non-defaulting Party over (B) the Termination Currency Equivalent of the Unpaid
Amounts owing to the Defaulting Party.

(2) First Method and Loss. If the First Method and Loss apply, the Defaulting
Party will pay to the Non-defaulting Party, if a positive number, the
Non-defaulting Party’s Loss in respect of this Agreement.

(3) Second Method and Market Quotation. If the Second Method and Market
Quotation apply, an amount will be payable equal to (A) the sum of the
Settlement Amount (determined by the Non-defaulting Party) in respect of the
Terminated Transactions and the Termination Currency Equivalent of the Unpaid
Amounts owing to the Non-defaulting Party less (B) the Termination Currency
Equivalent of the Unpaid Amounts owing to the Defaulting Party. If that amount
is a positive number, the Defaulting Party will pay it to the Non-defaulting
Party; if it is a negative number, the Non-defaulting Party will pay the
absolute value of that amount to the Defaulting Party.

 

Page 10



--------------------------------------------------------------------------------

(4) Second Method and Loss. If the Second Method and Loss apply, an amount will
be payable equal to the Non-defaulting Party’s Loss in respect of this
Agreement. If that amount is a positive number, the Defaulting Party will pay it
to the Non-defaulting Party; if it is a negative number, the Non-defaulting
Party will pay the absolute value of that amount to the Defaulting Party.

(ii) Termination Events. If the Early Termination Date results from a
Termination Event:—

(1) One Affected Party. If there is one Affected Party, the amount payable will
be determined in accordance with Section 6(e)(i)(3), if Market Quotation
applies, or Section 6(e)(i)(4), if Loss applies, except that, in either case,
references to the Defaulting Party and to the Non-defaulting Party will be
deemed to be references to the Affected Party and the party which is not the
Affected Party, respectively, and, if Loss applies and fewer than all the
Transactions are being terminated, Loss shall be calculated in respect of all
Terminated Transactions.

(2) Two Affected Parties. If there are two Affected Parties:—

(A) if Market Quotation applies, each party will determine a Settlement Amount
in respect of the Terminated Transactions, and an amount will be payable equal
to (I) the sum of (a) one-half of the difference between the Settlement Amount
of the party with the higher Settlement Amount (“X”) and the Settlement Amount
of the party with the lower Settlement Amount (“Y”) and (b) the Termination
Currency Equivalent of the Unpaid Amounts owing to X less (II) the Termination
Currency Equivalent of the Unpaid Amounts owing to Y; and

(B) if Loss applies, each party will determine its Loss in respect of this
Agreement (or, if fewer than all the Transactions are being terminated, in
respect of all Terminated Transactions) and an amount will be payable equal to
one-half of the difference between the Loss of the party with the higher Loss
(“X”) and the Loss of the party with the lower Loss (“Y”).

If the amount payable is a positive number, Y will pay it to X; if it is a
negative number, X will pay the absolute value of that amount to Y.

(iii) Adjustment for Bankruptcy. In circumstances where an Early Termination
Date occurs because “Automatic Early Termination” applies in respect of a party,
the amount determined under this Section 6(e) will be subject to such
adjustments as are appropriate and permitted by law to reflect any payments or
deliveries made by one party to the other under this Agreement (and retained by
such other party) during the period from the relevant Early Termination Date to
the date for payment determined under Section 6(d)(ii).

(iv) Pre-Estimate. The parties agree that if Market Quotation applies an amount
recoverable under this Section 6(e) is a reasonable pre-estimate of loss and not
a penalty. Such amount is payable for the loss of bargain and the loss of
protection against future risks and except as otherwise provided in this
Agreement neither party will be entitled to recover any additional damages as a
consequence of such losses.

7. Transfer

Subject to Section 6(b)(ii), neither this Agreement nor any interest or
obligation in or under this Agreement may be transferred (whether by way of
security or otherwise) by either party without the prior written consent of the
other party, except that:—

(a) a party may make such a transfer of this Agreement pursuant to a
consolidation or amalgamation with, or merger with or into, or transfer of all
or substantially all its assets to, another entity (but without prejudice to any
other right or remedy under this Agreement); and

 

Page 11



--------------------------------------------------------------------------------

(b) a party may make such a transfer of all or any part of its interest in any
amount payable to it from a Defaulting Party under Section 6(e).

Any purported transfer that is not in compliance with this Section will be void.

8. Contractual Currency

(a) Payment in the Contractual Currency. Each payment under this Agreement will
be made in the relevant currency specified in this Agreement for that payment
(the “Contractual Currency”). To the extent permitted by applicable law, any
obligation to make payments under this Agreement in the Contractual Currency
will not be discharged or satisfied by any tender in any currency other than the
Contractual Currency, except to the extent such tender results in the actual
receipt by the party to which payment is owed, acting in a reasonable manner and
in good faith in converting the currency so tendered into the Contractual
Currency, of the full amount in the Contractual Currency of all amounts payable
in respect of this Agreement. If for any reason the amount in the Contractual
Currency so received falls short of the amount in the Contractual Currency
payable in respect of this Agreement, the party required to make the payment
will, to the extent permitted by applicable law, immediately pay such additional
amount in the Contractual Currency as may be necessary to compensate for the
shortfall. If for any reason the amount in the Contractual Currency so received
exceeds the amount in the Contractual Currency payable in respect of this
Agreement, the party receiving the payment will refund promptly the amount of
such excess.

(b) Judgments. To the extent permitted by applicable law, if any judgment or
order expressed in a currency other than the Contractual Currency is rendered
(i) for the payment of any amount owing in respect of this Agreement, (ii) for
the payment of any amount relating to any early termination in respect of this
Agreement or (iii) in respect of a judgment or order of another court for the
payment of any amount described in (i) or (ii) above, the party seeking
recovery, after recovery in full of the aggregate amount to which such party is
entitled pursuant to the judgment or order, will be entitled to receive
immediately from the other party the amount of any shortfall of the Contractual
Currency received by such party as a consequence of sums paid in such other
currency and will refund promptly to the other party any excess of the
Contractual Currency received by such party as a consequence of sums paid in
such other currency if such shortfall or such excess arises or results from any
variation between the rate of exchange at which the Contractual Currency is
converted into the currency of the judgment or order for the purposes of such
judgment or order and the rate of exchange at which such party is able, acting
in a reasonable manner and in good faith in converting the currency received
into the Contractual Currency, to purchase the Contractual Currency with the
amount of the currency of the judgment or order actually received by such party.
The term “rate of exchange” includes, without limitation, any premiums and costs
of exchange payable in connection with the purchase of or conversion into the
Contractual Currency.

(c) Separate Indemnities. To the extent permitted by applicable law, these
indemnities constitute separate and independent obligations from the other
obligations in this Agreement, will be enforceable as separate and independent
causes of action, will apply notwithstanding any indulgence granted by the party
to which any payment is owed and will not be affected by judgment being obtained
or claim or proof being made for any other sums payable in respect of this
Agreement.

(d) Evidence of Loss. For the purpose of this Section 8, it will be sufficient
for a party to demonstrate that it would have suffered a loss had an actual
exchange or purchase been made.

 

Page 12



--------------------------------------------------------------------------------

9. Miscellaneous

(a) Entire Agreement. This Agreement constitutes the entire agreement and
understanding of the parties with respect to its subject matter and supersedes
all oral communication and prior writings with respect thereto.

(b) Amendments. No amendment, modification or waiver in respect of this
Agreement will be effective unless in writing (including a writing evidenced by
a facsimile transmission) and executed by each of the parties or confirmed by an
exchange of telexes or electronic messages on an electronic messaging system.

(c) Survival of Obligations. Without prejudice to Sections 2(a)(iii) and
6(c)(ii), the obligations of the parties under this Agreement will survive the
termination of any Transaction.

(d) Remedies Cumulative. Except as provided in this Agreement, the rights,
powers, remedies and privileges provided in this Agreement are cumulative and
not exclusive of any rights, powers, remedies and privileges provided by law.

(e) Counterparts and Confirmations.

(i) This Agreement (and each amendment, modification and waiver in respect of
it) may be executed and delivered in counterparts (including by facsimile
transmission), each of which will be deemed an original.

(ii) The parties intend that they are legally bound by the terms of each
Transaction from the moment they agree to those terms (whether orally or
otherwise). A Confirmation shall be entered into as soon as practicable and may
be executed and delivered in counterparts (including by facsimile transmission)
or be created by an exchange of telexes or by an exchange of electronic messages
on an electronic messaging system, which in each case will be sufficient for all
purposes to evidence a binding supplement to this Agreement. The parties will
specify therein or through another effective means that any such counterpart,
telex or electronic message constitutes a Confirmation.

(f) No Waiver of Rights. A failure or delay in exercising any right, power or
privilege in respect of this Agreement will not be presumed to operate as a
waiver, and a single or partial exercise of any right, power or privilege will
not be presumed to preclude any subsequent or further exercise, of that right,
power or privilege or the exercise of any other right, power or privilege.

(g) Headings. The headings used in this Agreement are for convenience of
reference only and are not to affect the construction of or to be taken into
consideration in interpreting this Agreement.

10. Offices; Multibranch Parties

(a) If Section 10(a) is specified in the Schedule as applying, each party that
enters into a Transaction through an Office other than its head or home office
represents to the other party that, notwithstanding the place of booking office
or jurisdiction of incorporation or organization of such party, the obligations
of such party are the same as if it had entered into the Transaction through its
head or home office. This representation will be deemed to be repeated by such
party on each date on which a Transaction is entered into.

(b) Neither party may change the Office through which it makes and receives
payments or deliveries for the purpose of a Transaction without the prior
written consent of the other party.

(c) If a party is specified as a Multibranch Party in the Schedule, such
Multibranch Party may make and receive payments or deliveries under any
Transaction through any Office listed in the Schedule, and the Office through
which it makes and receives payments or deliveries with respect to a Transaction
will be specified in the relevant Confirmation.

 

Page 13



--------------------------------------------------------------------------------

11. Expenses

A Defaulting Party will, on demand, indemnify and hold harmless the other party
for and against all reasonable out-of-pocket expenses, including legal fees and
Stamp Tax, incurred by such other party by reason of the enforcement and
protection of its rights under this Agreement or any Credit Support Document to
which the Defaulting Party is a party or by reason of the early termination of
any Transaction, including, but not limited to, costs of collection.

12. Notices

(a) Effectiveness. Any notice or other communication in respect of this
Agreement may be given in any manner set forth below (except that a notice or
other communication under Section 5 or 6 may not be given by facsimile
transmission or electronic messaging system) to the address or number or in
accordance with the electronic messaging system details provided (see the
Schedule) and will be deemed effective as indicated:—

(i) if in writing and delivered in person or by courier, on the date it is
delivered;

(ii) if sent by telex, on the date the recipient’s answerback is received;

(iii) if sent by facsimile transmission, on the date that transmission is
received by a responsible employee of the recipient in legible form (it being
agreed that the burden of proving receipt will be on the sender and will not be
met by a transmission report generated by the sender’s facsimile machine);

(iv) if sent by certified or registered mail (airmail, if overseas) or the
equivalent (return receipt requested), on the date that mail is delivered or its
delivery is attempted; or

(v) if sent by electronic messaging system, on the date that electronic message
is received,

unless the date of delivery (or attempted delivery) or that receipt, as
applicable, is not a Local Business Day or that communication is delivered (or
attempted) or received, as applicable, after the close of business on a Local
Business Day, in which case that communication shall be deemed given and
effective on the first following day that is a Local Business Day.

(b) Change of Addresses. Either party may by notice to the other change the
address, telex or facsimile number or electronic messaging system details at
which notices or other communications are to be given to it.

13. Governing Law and Jurisdiction

(a) Governing Law. This Agreement will be governed by and construed in
accordance with the law specified in the Schedule.

(b) Jurisdiction. With respect to any suit, action or proceedings relating to
this Agreement (“Proceedings”), each party irrevocably:—

(i) submits to the jurisdiction of the English courts, if this Agreement is
expressed to be governed by English law, or to the non-exclusive jurisdiction of
the courts of the State of New York and the United States District Court located
in the Borough of Manhattan in New York City, if this Agreement is expressed to
be governed by the laws of the State of New York; and

(ii) waives any objection which it may have at any time to the laying of venue
of any Proceedings brought in any such court, waives any claim that such
Proceedings have been brought in an inconvenient forum and further waives the
right to object, with respect to such Proceedings, that such court does not have
any jurisdiction over such party.

 

Page 14



--------------------------------------------------------------------------------

Nothing in this Agreement precludes either party from bringing Proceedings in
any other jurisdiction (outside, if this Agreement is expressed to be governed
by English law, the Contracting States, as defined in Section 1(3) of the Civil
Jurisdiction and Judgments Act 1982 or any modification, extension or
re-enactment thereof for the time being in force) nor will the bringing of
Proceedings in any one or more jurisdictions preclude the bringing of
Proceedings in any other jurisdiction.

(c) Service of Process. Each party irrevocably appoints the Process Agent (if
any) specified opposite its name in the Schedule to receive, for it and on its
behalf, service of process in any Proceedings. If for any reason any party’s
Process Agent is unable to act as such, such party will promptly notify the
other party and within 30 days appoint a substitute process agent acceptable to
the other party. The parties irrevocably consent to service of process given in
the manner provided for notices in Section 12. Nothing in this Agreement will
affect the right of either party to serve process in any other manner permitted
by law.

(d) Waiver of Immunities. Each party irrevocably waives, to the fullest extent
permitted by applicable law, with respect to itself and its revenues and assets
(irrespective of their use or intended use), all immunity on the grounds of
sovereignty or other similar grounds from (i) suit, (ii) jurisdiction of any
court, (iii) relief by way of injunction, order for specific performance or for
recovery of property, (iv) attachment of its assets (whether before or after
judgment) and (v) execution or enforcement of any judgment to which it or its
revenues or assets might otherwise be entitled in any Proceedings in the courts
of any jurisdiction and irrevocably agrees, to the extent permitted by
applicable law, that it will not claim any such immunity in any Proceedings.

14. Definitions

As used in this Agreement:—

“Additional Termination Event” has the meaning specified in Section 5(b).

“Affected Party” has the meaning specified in Section 5(b).

“Affected Transactions” means (a) with respect to any Termination Event
consisting of an Illegality, Tax Event or Tax Event Upon Merger, all
Transactions affected by the occurrence of such Termination Event and (b) with
respect to any other Termination Event, all Transactions.

“Affiliate” means, subject to the Schedule, in relation to any person, any
entity controlled, directly or indirectly, by the person, any entity that
controls, directly or indirectly, the person or any entity directly or
indirectly under common control with the person. For this purpose, “control” of
any entity or person means ownership of a majority of the voting power of the
entity or person.

“Applicable Rate” means:—

(a) in respect of obligations payable or deliverable (or which would have been
but for Section 2(a)(iii)) by a Defaulting Party, the Default Rate;

(b) in respect of an obligation to pay an amount under Section 6(e) of either
party from and after the date (determined in accordance with Section 6(d)(ii))
on which that amount is payable, the Default Rate;

(c) in respect of all other obligations payable or deliverable (or which would
have been but for Section 2(a)(iii)) by a Non-defaulting Party, the Non-default
Rate; and

(d) in all other cases, the Termination Rate.

“Burdened Party” has the meaning specified in Section 5(b).

 

Page 15



--------------------------------------------------------------------------------

“Change in Tax Law” means the enactment, promulgation, execution or ratification
of, or any change in or amendment to, any law (or in the application or official
interpretation of any law) that occurs on or after the date on which the
relevant Transaction is entered into.

“consent” includes a consent, approval, action, authorization, exemption,
notice, filing, registration or exchange control consent.

“Credit Event Upon Merger” has the meaning specified in Section 5(b).

“Credit Support Document” means any agreement or instrument that is specified as
such in this Agreement.

“Credit Support Provider” has the meaning specified in the Schedule.

“Default Rate” means a rate per annum equal to the cost (without proof or
evidence of any actual cost) to the relevant payee (as certified by it) if it
were to fund or of funding the relevant amount plus 1% per annum.

“Defaulting Party” has the meaning specified in Section 6(a).

“Early Termination Date” means the date determined in accordance with
Section 6(a) or 6(b)(iv).

“Event of Default” has the meaning specified in Section 5(a) and, if applicable,
in the Schedule.

“Illegality” has the meaning specified in Section 5(b).

“Indemnifiable Tax” means any Tax other than a Tax that would not be imposed in
respect of a payment under this Agreement but for a present or former connection
between the jurisdiction of the government or taxation authority imposing such
Tax and the recipient of such payment or a person related to such recipient
(including, without limitation, a connection arising from such recipient or
related person being or having been a citizen or resident of such jurisdiction,
or being or having been organised, present or engaged in a trade or business in
such jurisdiction, or having or having had a permanent establishment or fixed
place of business in such jurisdiction, but excluding a connection arising
solely from such recipient or related person having executed, delivered,
performed its obligations or received a payment under, or enforced, this
Agreement or a Credit Support Document).

“law” includes any treaty, law, rule or regulation (as modified, in the case of
tax matters, by the practice of any relevant governmental revenue authority) and
“lawful” and “unlawful” will be construed accordingly.

“Local Business Day” means, subject to the Schedule, a day on which commercial
banks are open for business (including dealings in foreign exchange and foreign
currency deposits) (a) in relation to any obligation under Section 2(a)(i), in
the place(s) specified in the relevant Confirmation or, if not so specified, as
otherwise agreed by the parties in writing or determined pursuant to provisions
contained, or incorporated by reference, in this Agreement, (b) in relation to
any other payment, in the place where the relevant account is located and, if
different, in the principal financial centre, if any, of the currency of such
payment, (c) in relation to any notice or other communication, including notice
contemplated under Section 5(a)(i), in the city specified in the address for
notice provided by the recipient and, in the case of a notice contemplated by
Section 2(b), in the place where the relevant new account is to be located and
(d) in relation to Section 5(a)(v)(2), in the relevant locations for performance
with respect to such Specified Transaction.

 

Page 16



--------------------------------------------------------------------------------

“Loss” means, with respect to this Agreement or one or more Terminated
Transactions, as the case may be, and a party, the Termination Currency
Equivalent of an amount that party reasonably determines in good faith to be its
total losses and costs (or gain, in which case expressed as a negative number)
in connection with this Agreement or that Terminated Transaction or group of
Terminated Transactions, as the case may be, including any loss of bargain, cost
of funding or, at the election of such party but without duplication, loss or
cost incurred as a result of its terminating, liquidating, obtaining or
reestablishing any hedge or related trading position (or any gain resulting from
any of them). Loss includes losses and costs (or gains) in respect of any
payment or delivery required to have been made (assuming satisfaction of each
applicable condition precedent) on or before the relevant Early Termination Date
and not made, except, so as to avoid duplication, if Section 6(e)(i)(1) or
(3) or 6(e)(ii)(2)(A) applies. Loss does not include a party’s legal fees and
out-of-pocket expenses referred to under Section 11. A party will determine its
Loss as of the relevant Early Termination Date, or, if that is not reasonably
practicable, as of the earliest date thereafter as is reasonably practicable. A
party may (but need not) determine its Loss by reference to quotations of
relevant rates or prices from one or more leading dealers in the relevant
markets.

“Market Quotation” means, with respect to one or more Terminated Transactions
and a party making the determination, an amount determined on the basis of
quotations from Reference Market-makers. Each quotation will be for an amount,
if any, that would be paid to such party (expressed as a negative number) or by
such party (expressed as a positive number) in consideration of an agreement
between such party (taking into account any existing Credit Support Document
with respect to the obligations of such party) and the quoting Reference
Market-maker to enter into a transaction (the “Replacement Transaction”) that
would have the effect of preserving for such party the economic equivalent of
any payment or delivery (whether the underlying obligation was absolute or
contingent and assuming the satisfaction of each applicable condition precedent)
by the parties under Section 2(a)(i) in respect of such Terminated Transaction
or group of Terminated Transactions that would, but for the occurrence of the
relevant Early Termination Date, have been required after that date. For this
purpose, Unpaid Amounts in respect of the Terminated Transaction or group of
Terminated Transactions are to be excluded but, without limitation, any payment
or delivery that would, but for the relevant Early Termination Date, have been
required (assuming satisfaction of each applicable condition precedent) after
that Early Termination Date is to be included. The Replacement Transaction would
be subject to such documentation as such party and the Reference Market-maker
may, in good faith, agree. The party making the determination (or its agent)
will request each Reference Market-maker to provide its quotation to the extent
reasonably practicable as of the same day and time (without regard to different
time zones) on or as soon as reasonably practicable after the relevant Early
Termination Date. The day and time as of which those quotations are to be
obtained will be selected in good faith by the party obligated to make a
determination under Section 6(e), and, if each party is so obliged, after
consultation with the other. If more than three quotations are provided, the
Market Quotation will be the arithmetic mean of the quotations, without regard
to the quotations having the highest and lowest values. If exactly three such
quotations are provided, the Market Quotation will be the quotation remaining
after disregarding the highest and lowest quotations. For this purpose, if more
than one quotation has the same highest value or lowest value, then one of such
quotations shall be disregarded. If fewer than three quotations are provided, it
will be deemed that the Market Quotation in respect of such Terminated
Transaction or group of Terminated Transactions cannot be determined.

“Non-default Rate” means a rate per annum equal to the cost (without proof or
evidence of any actual cost) to the Non-defaulting party (as certified by it) if
it were to fund the relevant amount.

“Non-defaulting Party” has the meaning specified in Section 6(a).

“Office” means a branch or office of a party, which may be such party’s head or
home office.

“Potential Event of Default” means any event which, with the giving of notice or
the lapse of time or both, would constitute an Event of Default.

 

Page 17



--------------------------------------------------------------------------------

“Reference Market-makers” means four leading dealers in the relevant market
selected by the party determining a Market Quotation in good faith (a) from
among dealers of the highest credit standing which satisfy all the criteria that
such party applies generally at the time in deciding whether to offer or to make
an extension of credit and (b) to the extent practicable, from among such
dealers having an office in the same city.

“Relevant Jurisdiction” means, with respect to a party, the jurisdictions (a) in
which the party is incorporated, organized, managed and controlled or considered
to have its seat, (b) where an Office through which the party is acting for
purposes of this Agreement is located, (c) in which the party executes this
Agreement and (d) in relation to any payment, from or through which such payment
is made.

“Scheduled Payment Date” means a date on which a payment or delivery is to be
made under Section 2(a)(i) with respect to a Transaction.

“Set-off” means set-off, offset, combination of accounts, right of retention or
withholding or similar right or requirement to which the payer of an amount
under Section 6 is entitled or subject (whether arising under this Agreement,
another contract, applicable law or otherwise) that is exercised by, or imposed
on, such payer.

“Settlement Amount” means, with respect to a party and any Early Termination
Date, the sum of:—

(a) the Termination Currency Equivalent of the Market Quotations (whether
positive or negative) for each Terminated Transaction or group of Terminated
Transactions for which a Market Quotation is determined; and

(b) such party’s Loss (whether positive or negative and without reference to any
Unpaid Amounts) for each Terminated Transaction or group of Terminated
Transactions for which a Market Quotation cannot be determined or would not (in
the reasonable belief of the party making the determination) produce a
commercially reasonable result.

“Specified Entity” has the meaning specified in the Schedule.

“Specified Indebtedness” means, subject to the Schedule, any obligation (whether
present or future, contingent or otherwise, as principal or surety or otherwise)
in respect of borrowed money.

“Specified Transaction” means, subject to the Schedule, (a) any transaction
(including an agreement with respect thereto) now existing or hereafter entered
into between one party to this Agreement (or any Credit Support Provider of such
party or any applicable Specified Entity of such party) and the other party to
this Agreement (or any Credit Support Provider of such other party or any
applicable Specified Entity of such other party) which is a rate swap
transaction, basis swap, forward rate transaction, commodity swap, commodity
option, equity or equity index swap, equity or equity index option, bond option,
interest rate option, foreign exchange transaction, cap transaction, floor
transaction, collar transaction, currency swap transaction, cross-currency rate
swap transaction, currency option or any other similar transaction (including
any option with respect to any of these transactions), (b) any combination of
these transactions and (c) any other transaction identified as a Specified
Transaction in this Agreement or the relevant confirmation.

“Stamp Tax” means any stamp, registration, documentation or similar tax.

“Tax” means any present or future tax, levy, impost, duty, charge, assessment or
fee of any nature (including interest, penalties and additions thereto) that is
imposed by any government or other taxing authority in respect of any payment
under this Agreement other than a stamp, registration, documentation or similar
tax.

“Tax Event” has the meaning specified in Section 5(b).

“Tax Event Upon Merger” has the meaning specified in Section 5(b).

 

Page 18



--------------------------------------------------------------------------------

“Terminated Transactions” means with respect to any Early Termination Date
(a) if resulting from a Termination Event, all Affected Transactions and (b) if
resulting from an Event of Default, all Transactions (in either case) in effect
immediately before the effectiveness of the notice designating that Early
Termination Date (or, if “Automatic Early Termination” applies, immediately
before that Early Termination Date).

“Termination Currency” has the meaning specified in the Schedule.

“Termination Currency Equivalent” means, in respect of any amount denominated in
the Termination Currency, such Termination Currency amount and, in respect of
any amount denominated in a currency other than the Termination Currency (the
“Other Currency”), the amount in the Termination Currency determined by the
party making the relevant determination as being required to purchase such
amount of such Other Currency as at the relevant Early Termination Date, or, if
the relevant Market Quotation or Loss (as the case may be), is determined as of
a later date, that later date, with the Termination Currency at the rate equal
to the spot exchange rate of the foreign exchange agent (selected as provided
below) for the purchase of such Other Currency with the Termination Currency at
or about 11:00 a.m. (in the city in which such foreign exchange agent is
located) on such date as would be customary for the determination of such a rate
for the purchase of such Other Currency for value on the relevant Early
Termination Date or that later date. The foreign exchange agent will, if only
one party is obliged to make a determination under Section 6(e), be selected in
good faith by that party and otherwise will be agreed by the parties.

“Termination Event” means an Illegality, a Tax Event or a Tax Event Upon Merger
or, if specified to be applicable, a Credit Event Upon Merger or an Additional
Termination Event.

“Termination Rate” means a rate per annum equal to the arithmetic mean of the
cost (without proof or evidence of any actual cost) to each party (as certified
by such party) if it were to fund or of funding such amounts.

“Unpaid Amounts” owing to any party means, with respect to an Early Termination
Date, the aggregate of (a) in respect of all Terminated Transactions, the
amounts that became payable (or that would have become payable but for
Section 2(a)(iii)) to such party under Section 2(a)(i) on or prior to such Early
Termination Date and which remain unpaid as at such Early Termination Date and
(b) in respect of each Terminated Transaction, for each obligation under
Section 2(a)(i) which was (or would have been but for Section 2(a)(iii))
required to be settled by delivery to such party on or prior to such Early
Termination Date and which has not been so settled as at such Early Termination
Date, an amount equal to the fair market value of that which was (or would have
been) required to be delivered as of the originally scheduled date for delivery,
in each case together with (to the extent permitted under applicable law)
interest, in the currency of such amounts, from (and including) the date such
amounts or obligations were or would have been required to have been paid or
performed to (but excluding) such Early Termination Date, at the Applicable
Rate. Such amounts of interest will be calculated on the basis of daily
compounding and the actual number of days elapsed. The fair market value of any
obligation referred to in clause (b) above shall be reasonably determined by the
party obliged to make the determination under Section 6(e) or, if each party is
so obliged, it shall be the average of the Termination Currency Equivalents of
the fair market values reasonably determined by both parties.

IN WITNESS WHEREOF the parties have executed this document on the respective
dates specified below with effect from the date specified on the first page of
this document.

 

Page 19



--------------------------------------------------------------------------------

PARTY A

 

SIGNED on behalf of   )      WESTPAC BANKING CORPORATION   )     

/s/ G.P.D. Rennie

by its attorney under power of attorney   )      Signature in the presence of:  
)            

G.P.D. Rennie

       Print name

/s/ James Clifford

       Witness       

James Clifford

       Print name        PARTY B        SIGNED on behalf of   )      J.P. MORGAN
TRUST AUSTRALIA LIMITED   )     

/s/ Jennifer Scott-Gray

by its attorney under power of attorney   )      Signature in the presence of:  
)            

Jennifer Scott-Gray

       Print name

/s/ James Clifford

       Witness       

James Clifford

       Print name        TRUST MANAGER        SIGNED on behalf of   )     

WESTPAC SECURITISATION MANAGEMENT

PTY LIMITED

  )     

/s/ John Lowrey

by its attorney under power of attorney   )      Signature in the presence of:  
)            

John Lowrey

       Print name

/s/ James Clifford

       Witness       

James Clifford

       Print name       

 

Page 20



--------------------------------------------------------------------------------

Cross Currency Swap   Class A2a

 

SCHEDULE

to the

Master Agreement

dated 29 May 2007

between Westpac Banking Corporation (ABN 33 007 457 141) (“Party A”)

and J.P. Morgan Trust Australia Limited (ABN 050 294 052) in its capacity as
trustee of the Series 2007-1G WST Trust (“Party B”)

and Westpac Securitisation Management Pty Limited (ABN 73 081 709 211) (the
“Trust Manager”)

Part 1: Termination Provision

 

  (a) “Specified Entity” in relation to:

 

  (i) Party A, is not applicable; and

 

  (ii) Party B, is not applicable.

 

(b)

    (i)       The following provisions of Section 5 will not apply to Party A:

 

Section 5(a)(ii)     

Section 5(a)(v)

    

Section 5(b)(iv)

Section 5(a)(iii)     

Section 5(a)(vi)

     Section 5(a)(iv)     

Section 5(b)(iii)

    

 

  (ii) The following provisions of Section 5 will not apply to Party B:

 

Section 5(a)(ii)     

Section 5(a)(v)

    

Section 5(b)(iii)

Section 5(a)(iii)     

Section 5(a)(vi)

    

Section 5(b)(iv)

Section 5(a)(iv)     

Section 5(a)(viii)

    

 

  (iii) Replace Section 5(a)(i) and insert:

 

  “(i) Failure to Pay or Deliver. Failure by the party to make, when due, any
payment under this Agreement or delivery under Section 2(a)(i) or 2(e) required
to be made by it if such failure is not remedied at or before 10.00am on the
tenth Local Business Day after notice of such failure is given to the party”;

 

  (iv) Section 5(b)(ii) will not apply to Party A as the Affected Party (subject
to Part 5(4)(ii) of this Schedule).

 

  (v)

The “Bankruptcy” provisions of Section 5(a)(vii) are replaced by “An Insolvency
Event (as defined in the Master Trust Deed) has occurred in respect of the
party. In relation to Party A, the events described in the definition of
Insolvency Event shall apply to it as if Party A were a relevant corporation
referred to in that definition. The occurrence of an Insolvency Event in respect
of Party B in its personal capacity will not constitute an

 

Page 1



--------------------------------------------------------------------------------

Cross Currency Swap   Class A2a

 

 

Event of Default provided that within thirty Business Days of that occurrence,
Party B procures the novation of this Agreement and all Transactions to a third
party in respect of which the Designated Rating Agencies confirm that the
novation will not cause a reduction or withdrawal of the rating of the Notes and
Party A agrees that it will execute such a novation agreement in standard AFMA
form”.

 

  (vi) The application of Section 5(b)(i) will be restricted as set out in Part
5(4) of this Schedule.

 

  (c) The “Automatic Early Termination” provisions in Section 6(a) will not
apply to Party A nor Party B.

 

  (d) “Payment on Early Termination”. For the purposes of Section 6(e) of this
Agreement:

 

  (i) Market Quotation will apply; and

 

  (ii) the Second Method will apply.

 

  (e) “Termination Currency” means US Dollars for payments to be made by Party A
and Australian dollars for payments to be made by Party B.

 

  (f) “Additional Termination Event” means the occurrence of any of the
following:

 

  (i) an Event of Default (as defined in the Security Trust Deed) occurs and an
Extraordinary Resolution of the Voting Mortgagees (as defined in the Security
Trust Deed) is passed directing the Security Trustee to exercise rights under
clause 9 of the Security Trust Deed, in which case Party B shall be the Affected
Party; or

 

  (ii) an event described as an “Additional Termination Event” in Part 5(9)
applies.

 

Page 2



--------------------------------------------------------------------------------

Cross Currency Swap   Class A2a

 

Part 2: Tax Representations

 

  (a) Payer Tax Representations. For the purpose of Section 3(e) of this
Agreement, Party A and Party B each makes the following representation:

It is not required by any applicable law, as modified by the practice of any
relevant government revenue authority, of any Relevant Jurisdiction to make any
deduction or withholding for or on account of any Tax from any payment (other
than interest under Section 2(e), 6(d)(ii) or 6(e) of this Agreement) to be made
by it to the other party under this Agreement. In making this representation, it
may rely on:

 

  (i) the accuracy of any representation made by the other party pursuant to
Section 3(f) of this Agreement;

 

  (ii) the satisfaction of the agreement contained in Section 4(a)(i) or
4(a)(iii) of this Agreement and the accuracy and effectiveness of any document
provided by the other party pursuant to Section 4(a)(i) or 4(a)(iii) of this
Agreement; and

 

  (iii) the satisfaction of the agreement of the other party contained in
Section 4(d) of this Agreement,

provided that it shall not be a breach of this representation where reliance is
placed on clause (ii) and the other party does not deliver a form or document
under Section 4(a)(iii) by reason of material prejudice to its legal or
commercial position.

 

  (b) Payee Tax Representations. For the purpose of Section 3(f) of this
Agreement, Party B and Party A each makes the following representation:

It is an Australian resident and does not derive the payments under this
Agreement in part or whole in carrying on business in a country outside
Australia at or through a permanent establishment of itself in that country.

 

Page 3



--------------------------------------------------------------------------------

Cross Currency Swap   Class A2a

 

Part 3. Documents To Be Delivered

For the purpose of Section 4(a)(i) and (ii) of this Agreement, each party agrees
to deliver the following documents as applicable:

(a) Tax Forms, documents or certificates to be delivered are:

 

Party required to deliver

document

  

Form/Document/Certificate

  

Date by which document to

be delivered

Party A and Party B    Any document or certificate reasonably required or
reasonably requested by a party in connection with its obligations to make a
payment under this Agreement which would enable that party to make the payment
free from any deduction or withholding for or on account of Tax or as would
reduce the rate at which deduction or withholding for or on account of Tax is
applied to that payment as requested by Party A with respect to any payments
received by Party B.    As soon as reasonably practicable following the earlier
of (a) the relevant party learning that such document or certificate is required
and (b) a request by other party. (b) Other documents to be delivered are:

Party required to deliver

document

  

Form/Document/Certificate

  

Date by which document to

be delivered

Party A and Party B    A legal opinion as to the validity and enforceability of
that party’s obligations under this Agreement in form and substance reasonably
acceptable to the other party.    The Closing Date. Party A and Party B    A
list of the authorised signatories for a party and evidence satisfactory in form
and substance to the other party of the authority of the authorised signatories
of the party to execute this Agreement and any Confirmation on behalf of the
party.    On the execution of this Agreement, and if requested by the other
party, on the execution of any Confirmation but only if the evidence of the
authority, incumbency and specimen signature of any person executing the
Confirmation has changed from that previously delivered.

 

Page 4



--------------------------------------------------------------------------------

Cross Currency Swap   Class A2a

 

Party required to deliver

document

  

Form/Document/Certificate

  

Date by which document to

be delivered

Party B   

A certified copy of the Security Trust Deed, Master Trust Deed, Series Notice
and Note Trust Deed (including Conditions of the Class A2a Notes).

 

For the purposes of this and the following clause a copy of a document is taken
to be certified if a director or an Authorised Signatory of Party B, or a person
authorised to execute this Agreement or a Confirmation on behalf of Party B or a
solicitor acting for Party B has certified it to be a true and complete copy of
the document of which it purports to be a copy.

   The date of this Agreement Party B    (Without limiting any obligation Party
B may have under the terms of the Security Trust Deed to notify Party A of
amendments) a certified copy of any document that amends in any way the terms of
the Security Trust Deed.    Promptly after any such document is entered into.

Other than the legal opinions referred to above, all documents delivered under
this Part 3(b) are covered by the representation in Section 3(d) of this
Agreement.

 

Page 5



--------------------------------------------------------------------------------

Cross Currency Swap   Class A2a

 

Part 4: Miscellaneous

 

  (a) Addresses for Notices. For the purpose of Section 12(a) of this Agreement:

Party A:

 

Address:    Global Markets Operations    Level 3, 255 Elizabeth Street    Sydney
NSW 2000 Attention:    Manager, Interest Rate and Treasury Operations
Facsimile No:    61 2 9284 8686 Party B:    Address:    J.P. Morgan Trust
Australia Limited    Level 4, 35 Clarence Street    Sydney NSW 2000 Attention:
   612 9259 9128 Facsimile No:    612 9259 9487 And a copy to the Trust Manager
to the address below. Trust Manager: Address:    Level 19    275 Kent Street   
Sydney NSW 2000 Attention:    Securitisation Trust Manager Facsimile No:    61 2
8253 1197

 

  (b) Process Agent. For the purpose of Section 13(c) of this Agreement:

Party A appoints as its Process Agent: Not applicable.

Party B appoints as its Process Agent: Not applicable.

 

  (c) Offices. The provisions of Section 10(a) will not apply.

 

  (d) Multibranch Party. For the purpose of Section 10(c) of this Agreement:

Party A is not a Multibranch Party.

Party B is not a Multibranch Party.

 

  (e) Calculation Agent. The Calculation Agent is Party A.

 

  (f) Credit Support Document. Details of any Credit Support Document:

 

  (i) Party A: Nil.

 

  (ii) Party B: The Security Trust Deed.

 

  (g) Credit Support Provider.

 

  (i) In relation to Party A: Nil.

 

  (ii) In relation to Party B: Nil.

 

Page 6



--------------------------------------------------------------------------------

Cross Currency Swap   Class A2a

 

  (h) Governing Law. This Agreement will be governed by and construed in
accordance with the laws of the State of New South Wales and Section 13(b)(i) is
replaced by “submits to the non-exclusive jurisdiction of the courts of New
South Wales and courts of appeal from them”.

 

  (i) Netting of Payments. Subparagraph (ii) of Section 2(c) of this Agreement
will apply.

 

  (j) “Affiliate” will have the meaning specified in Section 14 of this
Agreement. The words “or Affiliates” are deleted where they appear in the first
paragraph of Section 6(b)(ii). However, for the purposes of Section 3(c) of this
Agreement, each party is taken to have no Affiliates.

 

Page 7



--------------------------------------------------------------------------------

Cross Currency Swap   Class A2a

 

Part 5: Other Provisions

 

(1) Payments: In Section 2:

 

  (i) Not applicable.

 

  (ii) In Section 2(a)(ii) insert immediately after the words “freely
transferable funds” the following words:

“, free of any set-off, counterclaim, deduction or withholding (except as
expressly provided in this Agreement),”;

 

  (iii) Insert new paragraph (iv) in Section 2(a) immediately after
Section 2(a)(iii) as follows:

 

  “(iv) Where:

 

  (1) payments are due pursuant to Section 2(a)(i) by Party A to Party B (the
“Party A Payment”) and by Party B to Party A (the “Party B Payment”) on the same
day

then Party A’s obligation to make the Party A Payment will be subject to the
condition precedent (which will be an “applicable condition precedent” for the
purpose of Section 2(a)(iii)(3)) that Party A first receives either:

 

  (2) the Party B Payment; or

 

  (3) confirmation from Party B’s bank that it holds irrevocable instructions to
effect payment of the Party B Payment and that funds are available to make that
payment,

except in the case of the Initial Exchanges in respect of the currency swap
Transaction applicable to any Class A2a Notes, in which case Party A will waive
this condition;”;

 

  (iv) Add the following new sentence to Section 2(b):

“Party B may, for example, reasonably object if the change of account would
materially prejudice any Class A2a Noteholders including, without limitation,
any prejudice arising from any liability to deduct or withhold any Tax as a
result of such a change of account.”;

 

  (v) Delete the word “if” at the beginning of Section 2(d)(i)(4) and insert the
following words instead:

“if and only if X is Party A and”;

 

  (vi) In Section 2(d)(ii) insert the words “(if and only if Y is Party A)”
after the word “then” at the beginning of the last paragraph;

 

  (vii) Add the following new Section 2(f):

 

  (f) “Payment Instructions.

 

  (i)

Party B authorises and instructs Party A to make payment of any amount due from
Party A to Party B hereunder by paying that amount direct to the Principal
Paying Agent to the account specified in writing by the Principal

 

Page 8



--------------------------------------------------------------------------------

Cross Currency Swap   Class A2a

 

 

Paying Agent to Party A and to Party B. On payment of any such amount by Party A
to the Principal Paying Agent, Party A’s obligation shall be fully discharged in
respect of that payment.

 

  (ii) Party A authorises and instructs Party B to make payment of any amount
denominated in Australian dollars due from Party B to Party A to such account in
Sydney as is specified by Party A from time to time.”

 

(2) Additional Representations: In Section 3 add the following immediately after
paragraph (f):

 

  “(g) Non Assignment. It has not assigned (whether absolutely, in equity or
otherwise) or declared any trust over (other than, in respect of Party B, the
trusts created under the Master Trust Deed and the Series Notice) or given any
charge over any of its rights under this Agreement or any Transaction (except in
respect of Party B, for the security interest created under the Security Trust
Deed).

 

  (h) Contracting as Principal. Each existing Transaction has been entered into
by Party A as principal and not otherwise and each existing Transaction has been
entered into by Party B in its capacity as trustee of the Trust and not
otherwise.

 

  (i) Absent a written agreement between the parties that expressly imposes
affirmative obligations to the contrary for that Transaction:

 

  (A) Non-Reliance. It is acting for its own account, and it has made its own
independent decisions to enter into that Transaction and as to whether that
Transaction is appropriate or proper for it based upon its own judgment and upon
advice from the Trust Manager and such advisors as it has deemed necessary. It
is not relying on any communication (written or oral) of the other party as
investment advice or as a recommendation to enter into that Transaction; it
being understood that information and explanations related to the terms and
conditions of a Transaction shall not be considered investment advice or a
recommendation to enter into that Transaction. It has not received from the
other party any assurance or guarantee as to the expected results of that
Transaction;

 

  (B) Evaluation and Understanding. It is capable of evaluating and
understanding (on its own behalf or through independent professional advice
including advice from the Trust Manager), and understands and accepts the terms,
conditions and risks of that Transaction. It is also capable of assuming, and
assumes, the financial and other risks of that Transaction;

 

  (C) Status of Parties. The other party is not acting as a fiduciary or an
advisor for it in respect of that Transaction;

 

  (j) Party B represents and warrants on a continuing basis:

 

  (A) Trust Validly Created. The Trust has been validly created and is in
existence.

 

Page 9



--------------------------------------------------------------------------------

Cross Currency Swap   Class A2a

 

  (B) Sole Trustee. It has been validly appointed as trustee of the Trust and is
presently the sole trustee of the Trust.

 

  (C) No Proceedings to Remove. No notice has been given to it and to its
knowledge no resolution has been passed, and no direction or notice has been
given, removing it as trustee of the Trust.

 

  (D) Power. It has power to enter into and perform its obligations under this
Agreement and the Credit Support Document in its capacity as trustee of the
Trust.

 

  (E) Good Title. It is the owner in equity of the assets of the Trust and has
power to mortgage or charge them in the manner provided in the Credit Support
Document and subject only to the Credit Support Document and any Security
Interest permitted under the Credit Support Document, those assets are free of
all other Security Interests.”

 

(3) Additional Covenant: In Section 4 add a new paragraph as follows:

 

  “(f) Contracting as principal. Party A will enter into all Transactions as
principal and not otherwise and Party B will enter into all Transactions in its
capacity as trustee of the Trust and not otherwise”.

 

(4) Amendment to Section 6. In Section 6 make the following amendments:

 

  (i) Add a new Section 6(aa):

 

  “(aa) Restricted Termination Rights.

 

  (I) Termination by Party B: Party B must not designate an Early Termination
Date without the prior written consent of the Note Trustee.

 

  (II) Consultation regarding timing: Each Party may only designate an Early
Termination Date following prior consultation with the other Party as to the
timing of the Early Termination Date. Subject to its duties under the Master
Trust Deed and the Series Notice, Party B may exercise any rights in its
capacity as holder of the Purchased Receivables only on the instructions of the
Note Trustee and only after consultation between Party A and the Note Trustee.

 

  (III) Party A’s limited rights in relation to Tax Event: Notwithstanding Part
1(b)(iv) of this Schedule, Party A may designate an Early Termination Date if it
is an Affected Party following a Tax Event but only if the Note Trustee is
satisfied that the Noteholders will be paid in full all principal and interest
outstanding on all the Class A2a Notes.

 

  (IV) Illegality: The parties agree that the imposition by any Government
Agency (as defined in the Master Trust Deed) of an Australian jurisdiction of
any exchange controls, restrictions or prohibitions will not constitute an
Illegality for the purposes of Section 5(b)(i) and Party A will not be entitled
to designate an Early Termination Date, and in those circumstances, payments by
Party B in accordance with Section 2(f) will continue to be proper performance
of its payment obligation and Party A’s obligations will be unaffected, to the
extent of Party B’s payments under Section 2(f).

 

Page 10



--------------------------------------------------------------------------------

Cross Currency Swap   Class A2a

 

  (V) Transfer where Party B does not gross-up. If any payment by Party B to
Party A under this Agreement is, or is likely to be, made subject to any
deduction or withholding on account of Tax, Party B will endeavour to procure
the substitution as principal obligor under this Agreement, in respect of each
Affected Transaction of Party B by a party incorporated in another jurisdiction
approved by Party A and the Note Trustee, and in respect of which the Designated
Rating Agencies confirm that the substitution will not cause a reduction or
withdrawal of the rating of the Class A2a Notes.”

 

  (ii) In Section 6(b)(ii), add the words “so long as the transfer in respect of
that Transaction would not lead to a rating downgrade of any rated debt of Party
B that is secured under the Security Trust Deed” after the words “ceases to
exist” at the end of the first paragraph.

 

  (iii) In Section 6(e), delete the sentence “The amount, if any, payable in
respect of an Early Termination Date and determined pursuant to this Section
will be subject to any Set-off.” at the end of the first paragraph.

 

(5) In Section 9, add the following new paragraphs:

 

  “(h) Further Assurances. Each party shall, upon request by the other party
(the “requesting party”) at the expense of the requesting party, perform all
such acts and execute all such agreements, assurances and other documents and
instruments as the requesting party reasonably requires and which are within the
powers of that party to assure and confirm the rights and powers afforded,
created or intended to be afforded or created, under or in relation to this
Agreement and each Transaction or other dealing which occurs under or is
contemplated by it and in respect of which the Designated Rating Agencies
confirm will not cause a reduction or withdrawal of the rating of the Class A2a
Notes.

 

  (i) Recorded Conversation. Each party:

 

  (A) consents to the recording of the telephone conversations of trading and
marketing personnel of that party and its Affiliates in connection with this
Agreement or any potential Transaction; and

 

  (B) agrees to obtain any necessary consent of, and give notice of such
recording to, such personnel of it and its Affiliates.

 

  (j) ISDA Definitions: This Agreement, each Confirmation and each Transaction
are subject to the 2000 ISDA Definitions (as published by the International
Swaps and Derivatives Association, Inc.) (as amended and supplemented from time
to time) (the “ISDA Definitions”), and will be governed in all respects by any
provisions set forth in the ISDA Definitions, without regard to any amendments
to the ISDA Definitions made after the date of this Agreement. The ISDA
Definitions are incorporated by reference in, and shall be deemed to be part of,
this Agreement and each Confirmation.

 

Page 11



--------------------------------------------------------------------------------

Cross Currency Swap   Class A2a

 

  (k) Inconsistency: In the event of any inconsistency between any two or more
of the following documents, they shall take precedence over each other in the
following descending order:

 

  (i) any Confirmation;

 

  (ii) this Schedule;

 

  (iii) the ISDA Definitions;

 

  (iv) the printed form of ISDA Master Agreement.”

 

(6)

    (i)       Facsimile Transmissions: Replace Section 12(a)(iii) with:

 

  “(iii) if sent by facsimile, on production of a transmission report by the
machine from which the facsimile was sent which indicates that the facsimile was
sent in its entirety to the facsimile number of the recipient notified for the
purpose of this Section unless the recipient notifies the sender within 24 hours
of the facsimile being sent that the facsimile was not received in its entirety
in legible form.”;

 

  (ii) In Section 12(a), insert “and settlement instructions” after “Section 5
or 6” in line 2;

 

  (iii) Insert an additional Section 12(a)(vi):

 

  “(vi) if sent by ordinary mail, on the third (seventh, if posted to or from a
place outside Australia) day after posting.”

 

(7) Definitions:

 

  (i) In Section 14, add a new paragraph:

“Unless otherwise defined in this Agreement, terms defined in the Security Trust
Deed (either expressly or by incorporation by reference) have the same meaning
where used in this Agreement.”

 

  (ii) Insert the following definitions in Section 14.

“Security Trust Deed” means the Series 2007-1G WST Trust Security Trust Deed
dated on or about the date of this Agreement between Party B as chargor, BNY
Trust (Australia) Registry Limited as security trustee, the Trust Manager and
The Bank of New York as note trustee.

 

  (iii) Swap Transaction. Any reference to a:

 

  (a) “Swap Transaction” in the 2000 ISDA Definitions is deemed to be a
reference to a “Transaction” for the purpose of interpreting this Agreement or
any Confirmation; and

 

  (b) “Transaction” in this Agreement or any Confirmation is deemed to be a
reference to a “Swap Transaction” for the purpose of interpreting the 2000 ISDA
Definitions.

 

Page 12



--------------------------------------------------------------------------------

Cross Currency Swap   Class A2a

 

(8) Other Provisions

Insert the following Sections 15, 16, 17, 18 and 19 after Section 14:

 

  15. Recourse

Party B enters into this Agreement in its capacity as Trustee of the Trust, and
Clause 3.3(b) of the Series Notice applies to this Agreement as if set out in
full. Clause 16 of the Security Trust Deed shall apply to govern Party A’s
priority to moneys received from the sale of Assets or other enforcement of the
Charge under the Security Trust Deed.

This Section 15:

 

  (i) applies even though any other provision of this Agreement is not made
subject to it; and

 

  (ii) overrides any other provision of this Agreement which is inconsistent
with it.

 

  16. The Trust Manager

Party A acknowledges that the Trust Manager will, at the request of Party B,
perform the day to day management of the Trust on the terms and conditions of
the Master Trust Deed and Series Notice. Unless expressly advised to the
contrary in writing by Party B from time to time, any rights or obligations of
Party B under this Agreement may be exercised or satisfied (as the case may be)
by the Trust Manager on behalf of Party B and Party A is not obliged to enquire
as to the authority of the Trust Manager to take such action on behalf of Party
B. Except where the context otherwise requires, references in this Agreement to
a “party” to this Agreement are to Party A or Party B.

 

  17. Trust Deed

The parties acknowledge and agree that, for the purposes of the Master Trust
Deed and Trust Documents, this Agreement is a “Hedge Agreement” and Party A is a
“Swap Provider” and “Support Facility Provider”.

 

  18. Replacement Currency Swap

 

  (a) If this Agreement is terminated, Party B may enter into one or more
currency swaps which replace the Transactions under this Agreement (collectively
a “Replacement Currency Swap”) but only on the condition that the Settlement
Amount payable (if any) by Party B to Party A upon termination of this Agreement
will be paid in full when due in accordance with the Series Notice and this
Agreement, and in respect of which the Designated Rating Agencies confirm that
the replacement will not cause a reduction or withdrawal of the rating of the
Class A2a Notes.

 

  (b) If the condition in Section 18(a) is satisfied, Party B may enter into the
Replacement Currency Swap and if it does so it must direct the Replacement
Currency Swap provider to pay any upfront premium to enter into the Replacement
Currency Swap due to Party B directly to Party A in satisfaction of and to the
extent of Party B’s obligation to pay the Settlement Amount to Party A as
referred to in Section 18(a), and to the extent that such premium is not greater
than or equal to the Settlement Amount, the balance may be satisfied by Party B
as a Trust Expense (as defined in the Series Notice).

 

Page 13



--------------------------------------------------------------------------------

Cross Currency Swap   Class A2a

 

  (c) The obligations of Party B (and the rights of Party A) under this
Section 18 constitute separate and independent obligations of Party B (and
rights of Party A) and shall survive the termination of this Agreement.

 

  (d) If a Settlement Amount is payable by Party A to Party B upon termination
of this Agreement, Party B may direct Party A to pay all or part of that amount
(but not any greater amount) to the extent required to the Replacement Currency
Swap provider in satisfaction of and to the extent of Party B’s obligation to
pay any upfront premium to the Replacement Currency Swap provider to enter into
the Replacement Currency Swap.

 

  19. Compliance with Regulation AB

Party A acknowledges and agrees that to the extent it agrees with the Trust
Manager that Party A is “participating in the servicing function” in relation to
the Trust within the meaning of Item 1122 of Regulation AB, clause 19.4 of the
Series Notice will apply to this Agreement as if references to “the Servicing
Function Participant” in those clauses were references to the Party A and the
definition of “Subcontractor” in clause 3.1 of the Series Notice will be
construed accordingly.

 

(9) Ratings Downgrade

 

  (a) For the purpose of this Part 5(9), the following additional definitions
apply:

Acceptable Arrangement means an arrangement which each relevant Designated
Rating Agency has confirmed in writing will result in the avoidance or reversal
of any Note Downgrade.

Approved Bank means a Bank which has a short-term rating of at least A-1+ (S&P),
and ratings of at least P-1 (short-term) and A2 (long-term) (Moody’s).

Downgrade means Party A’s rating by a Designated Rating Agency has been
withdrawn or reduced resulting in Party A having:

 

  (i) a short term credit rating of less than A-1+ by S&P; or

 

  (ii) a credit rating by Moody’s of less than P-1 (short-term) or A2
(long-term).

Major Downgrade means a Downgrade resulting in Party A having:

 

  (i) a short term credit rating by S&P of less than A-1+; or

 

  (ii) a credit rating by Moody’s of less than P-1 (short-term).

Minor Downgrade means any Downgrade which is not a Major Downgrade.

Note Downgrade means any actual or proposed withdrawal or downgrade of the
ratings assigned to the Class A2a Notes by a Designated Rating Agency which
results or would result in any rating assigned to the Class A2a Notes being less
than that stipulated in Section 4.2(f) of the Series Notice.

Replacement Provider means a party that has agreed to replace Party A as
Currency Swap Provider, and has a rating greater than or equal to:

 

  (i) A-1+ by S&P; and

 

Page 14



--------------------------------------------------------------------------------

Cross Currency Swap   Class A2a

 

  (ii) who is suitably rated such that its appointment as the Currency Swap
Provider does not result in a Note Downgrade by Moody’s.

Swap Collateral Account means an account established by Party B with an Approved
Bank.

 

  (b) If, at any time, Party A is Downgraded and the Downgrade constitutes a
Minor Downgrade, Party A shall, within 30 days (or such greater period as agreed
by the relevant Designated Rating Agency), comply with Part 5(9)(d).

 

  (c) If at any time Party A is Downgraded and the Downgrade constitutes a Major
Downgrade, Party A shall, within 5 Business Days (or such greater period as
agreed by the relevant Designated Rating Agency) comply with Part 5(9)(d).

 

  (d) Where Party A is required to comply with this Part 5(9)(d) it shall, at
its cost and at its election, do one of the following:

 

  (i) (Cash collateralise) deposit into a Swap Collateral Account and maintain
in the Swap Collateral Account (whilst the relevant Downgrade subsists)
sufficient funds to ensure that the amount standing to the credit of the Swap
Collateral Account is equal to the greater of the following (the Cash Collateral
Amount):

 

  (A) zero;

 

  (B) CCR; and

 

  (C) an amount acceptable to Moody’s sufficient to ensure that the ratings
given to the Notes by Moody’s are not adversely affected and that any Note
Downgrade is avoided or reversed (as the case may be).

 

  (ii) (Novate) enter into an agreement novating this Agreement to a Replacement
Provider proposed by any of Party A or Party B which each Designated Rating
Agency has confirmed will not result in a withdrawal or downgrade of any credit
rating assigned, by it, to the Notes; or

 

  (iii) (Other arrangements) enter into or procure entry into any Acceptable
Arrangement.

For the purpose of this paragraph (d), the formula for calculating CCR is as
follows.

CCR = CR

where

CR means MTM + VB

MTM means the mark-to-market value of the Transactions outstanding under the
Agreement. Party A will have to mark the Transactions to market and post
collateral on a weekly basis (based on the higher of the weekly internal
mark-to-market value (if applicable) or the external mark-to-market value), with
a cure period of 3 days. The weekly mark-to-market values may be based on
internal mark-to-market values obtained by Party A, however, should Party A
obtain internal mark-to-market values on a weekly basis it must obtain external
mark-to-market values on a monthly basis. The monthly external mark-to–market
value (or

 

Page 15



--------------------------------------------------------------------------------

Cross Currency Swap   Class A2a

 

weekly value where no internal marks are to be obtained on a weekly basis) will
be the higher of the payments which two counterparties that will be eligible and
willing to assume Party A’s role in the Transactions in place of Party A, would
be willing to make to Party A or receive from Party A to so assume Party A’s
role. The mark-to-market value may be a positive or negative amount. A payment
has a negative value if the payment would be from the counterparty to Party A
and has a positive value if the payment would be from Party A to the
counterparty (for the purposes of determining a higher payment, any payment of
positive value is higher than any payment of a negative value). Party A must not
obtain more than four external mark-to-market values from the same party in any
12 month period.

VB means the value calculated by multiplying the Invested Amount at the time of
the calculation by the relevant percentage calculated from the following table
(for the purposes of interpreting the table, “Counterparty rating” is the short
term credit rating assigned to Party A by S&P and “Maturities” is the period
from and including the date of calculation to but excluding the scheduled
maturity of the last expiring Transaction outstanding under this Agreement):

Volatility Buffer (%)

 

Counterparty rating

   Maturities up
to 5 years (%)    Maturities up
to 10 years (%)    Maturities up to
31 years (%)

A-1

   9.00    11.00    12.50

A-2

   15.75    20.00    27.25

A-3

   19.00    28.75    35.50

BB+ or lower

   28.00    43.25    68.00

In addition to complying with its obligations under this Part 5(9), if there is
a Downgrade to Party A’s long term debt rating below BBB- by S&P, Party A must
immediately post collateral in accordance with Part 5(9)(d)(i) and be
immediately substituted for a Replacement Provider.

 

  (e) Where Party A procures a Replacement Provider in accordance with Part
5(9)(d)(ii), each party to this Agreement shall do all things necessary to
novate the relevant obligations to the Replacement Provider.

 

  (f) If, at any time, Party A’s obligations under this Agreement are novated in
accordance with Part 5(9)(d)(ii) or any Acceptable Arrangement is entered into
in accordance with Part 5(9)(d)(iii), Party A shall be immediately entitled to
any cash collateral amount which it has deposited in the Swap Collateral Account
less any amounts used or to be used by Party B under Part 5(9)(h)(i) and
9(h)(v).

 

  (g) All interest on the Swap Collateral Account will accrue and be payable
monthly to the party which provides the relevant Cash Collateral Amount.

 

  (h) Party B may only make withdrawals from the Swap Collateral Account for the
purpose of:

 

  (i) novating obligations under this Agreement in accordance with Part
5(9)(d)(ii) or entering into any other Acceptable Arrangement in accordance with
9(d)(iii);

 

Page 16



--------------------------------------------------------------------------------

Cross Currency Swap   Class A2a

 

  (ii) refunding to Party A the amount of any reduction in the Swap Collateral
Amount, from time to time and providing the Designated Rating Agencies have
confirmed, in writing, that such refund will not result in a Note Downgrade;

 

  (iii) withdrawing any amount which has been incorrectly deposited into the
Swap Collateral Account;

 

  (iv) paying any applicable bank account taxes or equivalent payable in respect
of the Swap Collateral Account; or

 

  (v) funding the amount of any payment due to be made by Party A under this
Agreement following the failure by Party A to make that payment.

 

  (i) Party A’s obligations under this Part 5(9) shall terminate upon the
termination of this Agreement provided Party A has complied with its obligations
(if any) under Part 5(9).

Where Party A fails to comply with Part 5(9)(d), at the option of Party B this
shall constitute an Additional Termination Event and Party A shall be the
Affected Party for this purpose.

 

(10) Transfer

Notwithstanding the provisions of Section 7, Party A may transfer all its rights
powers and privileges and all its unperformed and future obligations under this
Agreement and each Transaction to any of its Affiliates (in this Part 5(10), the
“Transferee”) by delivering to Party B and the Trust Manager a notice expressed
to be given under this provision signed by both Party A and the Transferee. Upon
delivery of those documents to Party B:

 

  (a) (Party A’s rights terminate): Party A’s rights, powers, privileges and
obligations under this Agreement and each Transaction terminate;

 

  (b) (Transfer and Assumption): Party A will be taken to have transferred its
rights powers and privileges under this Agreement and each Transaction to the
Transferee and the Transferee will be taken to have assumed obligations
equivalent to those Party A had under this Agreement and each Transaction;

 

  (c) (Release): Party B will be taken to have released Party A from all its
unperformed and future obligations under this Agreement and each Transaction;
and

 

  (d) (Documents): this Agreement and the Confirmation relating to each
Transaction shall be construed as if the Transferee was a party to it in place
of Party A.

A Transferee may utilise this provision as Party A. A transfer under this Part
5(10) will be of no force or effect until each Designated Rating Agency confirms
in writing that such transfer will not result in a reduction, qualification or
withdrawal of the credit ratings then assigned by them to the Class A2a Notes.

 

Page 17



--------------------------------------------------------------------------------

To:

 

J.P. Morgan Trust Australia Limited

ABN 49 050 294 052 as trustee of the Series 2007-1G WST Trust

 

Level 4, 35 Clarence Street, Sydney NSW 2000

 

Attention: Helen Pollard

  

To:

 

Westpac Banking Corporation

Level 3, 255 Elizabeth Street, Sydney NSW 2000

 

Attention: Manager, Global Derivatives Operations

 

Attention: Patricia Delamare

To:

Westpac Securitisation Management Pty Limited

Level 19, 275 Kent Street, Sydney NSW 2000

Attention: Senior Manager, Specialist Services

Date: 29 May 2007

CONFIRMATION – CLASS A2a CURRENCY SWAP – SERIES 2007-1G WST TRUST

The purpose of this letter is to confirm the terms and conditions of the
Transaction entered into between us on the terms specified below (the
“Transaction”). This letter constitutes a “Confirmation” as referred to in the
Master Agreement specified below.

This Confirmation is entered into by J.P. Morgan Trust Australia Limited ABN 49
050 294 052 as trustee of the Series 2007-1G WST Trust (the “Trust”).

This Confirmation supplements, forms part of, and is subject to, the ISDA Master
Agreement dated as of 29 May 2007, with a schedule headed “Cross Currency Swap
Class A2a”, as amended, novated or supplemented from time to time (the
“Agreement”), between Westpac Banking Corporation (“Party A”), J.P. Morgan Trust
Australia Limited as trustee of the Trust (“Party B”) and Westpac Securitisation
Management Pty Limited.

All provisions contained in the Agreement govern this Confirmation except as
expressly modified below. All other terms used and not defined in this
Confirmation have the meaning given in the Master Trust Deed (“Master Trust
Deed”), Security Trust Deed (“Security Trust Deed”) or the Trust Series Notice
(the “Series Notice”) between Party B, Westpac Securitisation Management Pty
Limited and others.

The terms of the particular Transaction to which this Confirmation relates are
specified below:

 

1.      Our Reference:

    

2.      Trade Date:

     24 May 2007

3.      Effective Date:

     31 May 2007

4.      Termination Date:

    

The earlier of:

 

(a)      the date on which the Class A2a Notes are redeemed in full;

 

(b)      the date on which final distributions are made in respect of the Class
A2a Notes under clause 16 of the Security Trust Deed following the occurrence of
an Event of Default (as defined in the Security Trust Deed); and

 

1



--------------------------------------------------------------------------------

  

(c)      Maturity Date,

 

subject in each case to adjustment in accordance with the Applicable Business
Day Convention

5.        Maturity Date

   Payment Date falling in May 2038

6.        Floating Amounts Payable by Party A

  

US$ Floating Rate Payer:

   Party A

Calculation Amount:

   In respect of each Calculation Period, the aggregate Invested Amount of the
Class A2a Notes as at the first day of such Calculation Period.

Party A Payment Dates:

   The 21st day of each August, November, February and May from and including 21
August 2007 up to and including the Termination Date, subject to adjustment in
accordance with the Applicable Business Day Convention

Floating Rate Option:

   Three Month LIBOR

Spread:

  

(a)      0.05 percent per annum for Payment Dates from and including the
Effective Date to and excluding the Call Option Date; and

 

(b)      0.10 percent per annum for Payment Dates from and including the Call
Option Date to and including the Termination Date,

 

provided that if the Step-Up Margin on the Class A2a Notes reverts to 0.05 per
cent per annum on any Payment Date under Clause 15.4 of the Series Notice then
the Spread will revert to 0.05 per cent per annum for the Calculation Period
commencing on such Payment Date and each Calculation Period thereafter.

Floating Rate Day Count Fraction:

   Actual/360

Applicable Business Day Convention

  

- Period End Dates

   Modified Following Business Day Convention

- Payment Date

   Modified Following Business Day Convention

- Termination Date

   Modified Following Business Day Convention

Business Days

   Sydney, London, New York and TARGET

Reset Dates:

   The first day of each Calculation Period

Compounding:

   Inapplicable

Withholding Tax:

   If an amount of withholding tax is required to be deducted from a Party B
Floating Amount then the Party A Floating Amount will be reduced by the US$
Equivalent of the withholding made by Party B.

 

2



--------------------------------------------------------------------------------

7.       Floating Amounts Payable by Party B

  

A$ Floating Rate Payer:

   Party B

Calculation Amount:

   In respect of each Calculation Period, the A$ Equivalent of the Party A
Currency Amount for that Calculation Period

Party B Payment Dates:

   The 21st day of each August, November, February and May, from and including
21 August 2007 to and including the Termination Date, subject to adjustment in
accordance with the Applicable Business Day Convention

Floating Rate Option:

   Bank Bill Rate

Spread:

  

(a)      0.1850 percent per annum for Payment Dates from and including the
Effective Date to and excluding the Call Option Date; and

 

(b)      0.2370 percent per annum for Payment Dates from and including the Call
Option Date to and including the Termination Date,

 

provided that if the Step-Up Margin on the Class A2a Notes reverts to 0.05 per
cent per annum on any Payment Date under Clause 15.4 of the Series Notice then
the Spread will revert to 0.1850 per cent per annum for the Calculation Period
commencing on such Payment Date and each Calculation Period thereafter.

Floating Rate Day Count Fraction:

   Actual/365 (fixed)

Applicable Business Day Convention

  

- Period End Dates

   Modified Following Business Day Convention

- Payment Date

   Modified Following Business Day Convention

- Termination Date

   Modified Following Business Day Convention

Business Days

   Sydney, London, New York, TARGET

Reset Dates:

   The first day of each Calculation Period

Compounding:

   Inapplicable

Floating payment reductions:

   Party B’s obligation to make payments under this Transaction will be limited
to the extent it has funds available to make such payment as determined in
accordance with the Series Notice and the Security Trust Deed. To the extent
that, as a result of having insufficient funds available, Party B makes only a
partial payment of any amount due to Party A, then Party A will reduce its
corresponding payment obligation to Party B by the same percentage reduction,
but otherwise will not be discharged from its obligations under this
Transaction.

 

3



--------------------------------------------------------------------------------

8.       Exchanges

  

Initial Exchange:

  

Initial Exchange Date:

   Effective Date

Party A Initial Exchange Amount:

   The A$ Equivalent of the Party B Initial Exchange Amount, being
A$3,170,731,707

Party B Initial Exchange Amount:

   The total of the Initial Invested Amounts of the Class A2a Notes on the Note
Issue Date, being US$2,600,000,000.

Periodic Exchange:

  

Periodic Exchange Date:

   Each Party B Payment Date (other than the Final Exchange Date).

Party A Periodic Exchange Amount:

   In respect of each Periodic Exchange Date, an amount equal to the US$
Equivalent of the Party B Periodic Exchange Amount actually paid by Party B to
Party A on a Periodic Exchange Date.

Party B Periodic Exchange Amount:

   In respect of a Periodic Exchange Date means the A$ amount due to Party A
pursuant to clause 5.14(a)(ii)(B) or clause 5.15(a)(v)(B) of the Series Notice
in respect of the Class A2a Notes, it being understood that any such amounts
available in accordance with the provisions of clause 5.14(a)(ii)(B) or clause
5.15(a)(v)(B) of the Series Notice in respect of the Class A2a Notes must be
paid in full to Party A.

Final Exchange:

  

Final Exchange Date:

   Termination Date

Party A Final Exchange Amount:

   An amount equal to the US$ Equivalent of the Party B Final Exchange Amount
actually paid by Party B to Party A.

Party B Final Exchange Amount:

   With respect to the Final Exchange Date, an amount in Australian Dollars
equal to the amount available to Party B for payment to Party A in accordance
with the provisions of clause 5.14(a)(ii)(B) or clause 5.15(a)(v)(B) of the
Series Notice or clause 16 of the Security Trust Deed, as applicable, in respect
of the Class A2a Notes on that Final Exchange Date, it being understood that any
such amount available in accordance with the provisions of clause 5.14(a)(ii)(B)
or clause 5.15(a)(v)(B) of the Series Notice in respect of the Class A2a Notes
must be paid in full to Party A.

Final Exchange Payments:

   On the Final Exchange Date, Party B shall first pay to Party A the Party B
Final Exchange Amount and then Party A shall pay to Party B the Party A Final
Exchange Amount for that Final Exchange Date.

 

4



--------------------------------------------------------------------------------

9.       Exchange Rates:

 

For the purpose of the definitions of “A$ Equivalent” and “US$ Equivalent”:

  

US$ Exchange Rate:

   US$1.00 = A$1.21

A$ Exchange Rate:

   A$1.00 = US$0.82

10.     Account Details:

  

Payments to Party A

  

Account for payments in US$:

   The accounts notified in writing by Party A to Party B in accordance with
Part 5(1)(vii) of the Agreement.

Account for payments in A$:

   The accounts notified in writing by Party A to Party B in accordance with
Part 5(1)(vii) of the Agreement.

Payments to Party B

  

Account for payments in US$:

   The account notified in writing by Party B to Party A in accordance with Part
5(1)(vii) of the Agreement.

Account for payments in A$:

   The account notified in writing by Party B to Party A in accordance with Part
5(1)(vii) of the Agreement.

11.     Offices:

  

The Office of Party A for this Transaction is Sydney.

The Office of Party B for this Transaction is Sydney.

Please confirm that the above correctly sets out the terms of our agreement in
respect of each Transaction to which this Confirmation relates by signing and
returning this Confirmation to us today.

Yours sincerely

Confirmed as at the date first written above:

 

5



--------------------------------------------------------------------------------

On behalf of J.P. Morgan Trust Australia Limited as trustee of the Series
2007-1G WST Trust   

On behalf of Westpac Banking Corporation

Level 3, 255 Elizabeth Street, Sydney NSW 2000

By:  

/s/ Jennifer Scott-Gray

   By:   

/s/ G.P.D. Rennie

Name:   Jennifer Scott-Gray    Name:    G.P.D. Rennie Title:   Attorney   
Title:    Tier 1 Attorney On behalf of Westpac Securitisation Management Pty
Limited       By:  

/s/ John Lowrey

   By:   

/s/ Michael John Page

Name:   John Lowrey    Name:    Michael John Page Title:   Attorney    Title:   
Tier 1 Attorney

 

6